                 U.S. DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 ATTORNEY APPEARANCE FORM

NOTE: In order to appear before this Court an attorney must either be a member in good standing of this
Court’s general bar or be granted leave to appear pro hac vice as provided for by Local Rules 83.12 through
83.14.

In the Matter of                                                     Case Number:     20 CR 231
                                                                     10 10C10
United States v. Yen Yung




AN APPEARANCE IS HEREBY FILED BY THE UNDERSIGNED AS ATTORNEY FOR:
(In the space below, enter the name of the party or parties being represented)

YEN YUNG




NAME (Type or print)
Matthew J. McQuaid
SIGNATURE (Use electronic signature if the appearance form is filed electronically)
             s/Matthew J. McQuaid
FIRM


STREET ADDRESS 120        N. LaSalle Suite 2000

CITY/STATE/ZIP Chicago,      Illinois 60602

ID NUMBER (SEE ITEM 3 IN INSTRUCTIONS) 6209489                       TELEPHONE NUMBER 312-952-6524



ARE YOU ACTING AS LEAD COUNSEL IN THIS CASE? (Enter “Y” or “N”) Y


ARE YOU ACTING AS LOCAL COUNSEL IN THIS CASE? (Enter “Y” or “N”)


ARE YOU A MEMBER OF THIS COURT’S TRIAL BAR? (Enter “Y” or “N”) Y


IF THIS CASE REACHES TRIAL, WILL YOU ACT AS THE TRIAL ATTORNEY? (Enter “Y” or “N”) Y


IF THIS IS A CRIMINAL CASE, USE AN “X” TO DESCRIBE YOUR STATUS IN THIS CASE.

RETAINED COUNSEL                                APPOINTED COUNSEL XX
